Citation Nr: 0604241	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that increased the evaluation assigned to the 
veteran's service-connected PTSD from 10 percent to 30 
percent disabling.  The veteran disagreed with the assigned 
rating. 

This case was previously before the Board in March 2004, at 
which time it was remanded to ensure due process. 

The case was returned to the Board and later denied in an 
April 2005 decision.  Subsequently, the veteran appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court), which, in a December 2005 Order, remanded the 
veteran's claim to the Board for readjudication.

 
FINDING OF FACT

The veteran's PTSD is manifested by depression, anger, 
flashbacks, anxiety, intrusive thoughts, short term memory 
loss, hallucinations, difficulty maintaining personal 
hygiene, difficulty forming close relationships with others, 
and social isolation, and assigned GAF scores of between 45 
and 56 and has not been shown by competent clinical evidence 
to be more than moderate to serious in severity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim, what his and VA's respective duties 
were for obtaining evidence, and informed him to provide any 
evidence in his possession that pertained to his claim.  
However, the Board observes that such letter was issued after 
the initial AOJ decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
denied prior to issuance of proper VCAA notice.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the March 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA treatment and 
examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2005) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an evaluation in excess of 30 
percent is warranted for his service-connected PTSD.  At the 
outset, the Board notes that the veteran filed his claim for 
an increased evaluation for his service-connected PTSD, on 
May 2, 2001.  Therefore, the rating period for consideration 
on appeal begins May 2, 2000, one year prior to the date of 
receipt of the claim upon which the August 2001 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).

As noted above, in order to assign a higher rating, the 
record must show that the veteran experiences reduced 
reliability and productivity due to symptoms of PTSD such as 
a flattened affect, circumstantial, circumulatory, or 
stereotyped speech, impaired judgment, impaired long and 
short term memory, impaired abstract thinking, and difficulty 
establishing and maintaining effective work and social 
relationships, and mood disturbances.  The Board finds that 
such findings are contained in the record. 

In this regard, the record establishes that between May 2000 
and December 2004, the veteran's mental health was evaluated 
on numerous occasions, including for treatment and for 
compensation purposes.  During this time, the veteran was 
oriented to date, year, month, and place (with the exception 
of one occasion when he was not oriented to date), he had 
clear speech, he had an appropriate affect (with the 
exception of one occasion in which it was restricted), and he 
was causally and neatly dressed and well-groomed (with the 
exception of one occasion in which he was disheveled and 
unshaven).  He also denied experiencing any suicidal or 
homicidal ideations.  He further reported that he had had 
lived with his significant other for over 30 years, with whom 
he had a normal relationship.  He also indicated that 
although he and his younger brother did not have a good 
relationship and were not on speaking terms, that he had a 
good relationship with his youngest sister.  The veteran also 
reported that he had worked part time for a contractor in a 
Federal Express warehouse for over five years.

However, during this time the veteran also suffered from 
depression, anxiety, hallucinations, intrusive thoughts, 
nightmares, sleep impairment, panic attacks, difficulty 
concentrating and focusing, hypervigilance, exaggerated 
startle response, irritability, anger, and memory problems.  
The veteran reported he had bad dreams and nightmares two to 
three times per week, flashbacks three to four times per 
week, and difficulty at work with episodes of anger.  He also 
reported anxiety attacks and treatment with Prozac since 
January 2003.  He indicated that he had difficulty forming 
close relationships with others, was not sociable and avoided 
crowds.  The record further reflects that the veteran 
reported that he began to drink alcohol again, after having 
previously stopped following a twenty year alcohol problem.  
The examiner from the December 2004 VA examination also 
reported that the veteran's alcohol dependency was in 
sustained partial remission.

Specifically, on examination in a November 2001 VA treatment 
summary, the veteran reported ongoing problems with chronic 
depression, anxiety, forgetfulness and nightmares.  He also 
reported that he had held about 30 jobs since his discharge 
from service, that he had not worked on a full-time basis 
since 1985 due to his psychiatric disability, and that his 
significantly reduced reliability, flexibility and efficiency 
severely impaired his ability to maintain employment.  The 
examiner reported that the veteran experienced nightly sleep 
impairment, daily irritability and anger, ongoing difficulty 
concentrating, ongoing hypervigilance, and exaggerated 
startle response.  He also indicated that the veteran had 
difficulty caring for his daily needs and meeting the 
standard he set for himself and that although he had a deep 
relationship with his long-term significant other, he had 
difficulty forming close relationships with others.  The 
examiner further stated that the veteran's clinical 
presentation showed him to be significantly impaired due to 
PTSD and that it and the associated major depression severely 
restricted his ability to function in all areas of life, 
including his ability to maintain employment.

Additionally, in a June 2002, Social Work Assessment, the 
examiner, after evaluating the veteran reported that the 
veteran's emotional and mental health appeared to have a 
negative impact on his daily functioning. 

Further, in September 2002, a VA treating examiner reported 
that the veteran demonstrated multiple symptoms of 
dysfunction that limited him severely.  According to the 
examiner, the veteran had reduced reliability and 
productivity due to circumstantial and circumlocutory speech 
difficulty understanding and comprehending complex commands, 
anxiety attacks several times weekly, impaired short-term 
memory, impaired judgment, impaired abstract thinking, 
disturbances in both motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The examiner also indicated that the veteran 
consistently maintained social isolation symptomatic of PTSD.  
He asserted that the veteran had difficulty maintaining 
personal hygiene and other activities of daily living without 
ongoing pressure from his companion.  Although the veteran 
asked for vocational rehabilitation consideration, the 
examiner stated that his testing performance suggested that 
he would be infeasible for training due to his psychiatric 
disability.

Moreover, the record establishes that between May 2000 and 
December 2004, the veteran had GAF scores ranging between 45 
and 56.  The Board notes that these reported GAF scores 
reflect moderate to serious symptomology.

The Board finds that the clinical findings outlined above, 
and the veteran's GAF scores that range from 45 to 56, 
demonstrate no more than moderate to serious symptoms, and 
are most reflective of an increased 50 percent evaluation.  
The Board finds that an evaluation greater than 50 percent is 
not warranted at this time.  In this regard, the Board 
acknowledges the veteran's reported symptoms noted above, 
including bad dreams and nightmares two to three times a 
week, flashbacks three to four times a week, and required 
treatment with Prozac.  However, the Board finds that such 
symptomatology is contemplated in the increased 50 percent 
evaluation.  The competent clinical evidence of record does 
not establish that the veteran's current symptomology most 
nearly approximate the criteria necessary for the next 
higher, 70 percent, evaluation.  In this regard, the Board 
notes that on VA examination in December 2004, the examiner 
noted that in the most recent progress notes of the veteran's 
therapist and his psychiatric nurse practitioner, the veteran 
had not presented with any acute distress.  It was indicated 
that he apparently appeared to be coping fairly well, and had 
been able to openly discuss his combat experiences.  At his 
last appointment, he had been given a GAF score of 56.  It 
was further noted that he was now taking psychotropic 
medication which he had chosen not to take in the past.  
Also, upon reviewing previous examination reports, it was 
noted that the frequency of his dreams and nightmares had not 
increased.  Moreover, while the veteran has reported he has 
not worked full-time since 1985, has been characterized as 
severely restricted in his ability to function in all areas 
of life, including his ability to maintain employment, and an 
examiner reported that his test performance suggested he 
would be infeasible for training due to his psychiatric 
disability, the record also establishes that he has been able 
to maintain part-time employment for more than five years.  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased rating of 50 percent, but no 
higher.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).




ORDER

Entitlement to an evaluation of 50 percent, but no higher, 
for service-connected post traumatic stress disorder (PTSD), 
is granted, subject to the applicable law governing the award 
of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


